Title: Ellen W. Randolph (Coolidge) to Martha Jefferson Randolph, [ca. 10 November 1816]
From: Coolidge, Ellen Wayles Randolph
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


          
            
              My dear Mama
              
                     
                      
                      ca. 10 Nov. 1816
            
            We were a good deal disappointed at not recieving letters from some of the family in the large pacquet which came to Grandpapa from Monticello; one of the girls might have written to let us know that you were all well—GrandpapaWe expect to be with you the last of the Month and in the mean time are making very good use of our time; I have got through the Syntax, & have finished Corderi. Cornelia has been equally
                     industiorious—fortunately we have not been much interrupted by company—Mrs Yancey & Mrs Radford called a few days after our arrival & Mrs Johnson 
                  Mrs Penn 
                  Mrs Grimes & Miss Wormley formed our next party of Visitors—except these ladies & a few gentlemen who have visited Grand Papa we have seen no body—Cornelia & myself discovered a great likeness between Mrs Johnson and Mrs Carter, we were a little surprized at your admiring her so much for she appeared to us awkward & affected—her Sister Mrs Penn is the very quintessence of vulgarity—Upon the whole however I like this place & neighbourhood very much & should be well pleased to pass a part of my time here every year—
            Grandpapa has probably informed you (in his letter) that we are to have Marshall Grouchy & Mr Lee the Consul at Bourdeaux, at Monticello 
                  in the course of the winter—that delightfull season for visitors—Mr Godefroi was so much delighted with the Natural Bridge that he has written to propose the purchase of it—(the offer as you may suppose was declined) 
                  Jane will scream when she hears of this and wonders conclude that the purchase money was 
                  is to be deducted from the 70 dollars which formed the fortune of the family the last time we heard of them—Jeffersons visit was one of the most agreable surprizes we could have recieved—I fear he will not give us such another whilst we continue  
                  here—however, now that the time is fixed for our return I fear
            Grandpapa talks of taking Uncle Eppes in his way home—we shall also call at Warren—perhaps stay all night there—in case of this double visit I fear our finances will scarcely hold out—if you  could get 
                   send me one or two dollars 
                  from papa to distribute on the road, it would be quite enough with what we have—Adieu my dearest Mother—give my love to all the family and kiss the ladies for me—John Hemmings makes frequent enquiries after Septimia—& told me the other day that last year when he left Monticello to come here—he had cried for about five miles of the road after taking leave of her—if 
                  Mammy Critty & Aunt Priscilla 
                   
                  enquire after their husbands say they are well.
            
              Most affectionately your daughter
            
          
          
            do not let any body  see this letter for I have really “out done all my former outdoings” in it, and if I could spare paper would really write another—
            Cornelia begs you will send some black berry flags by the boys. Adieu once more—
          
        